ORIGINAL                                          06/09/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0556



                                        DA 19-0556
                                                                          FILED
 CITY OF BOZEMAN,                                                         JUN 0 9 2020
                                                                       Bowen Greenwooa
                                                                     Clerk of Suprerne Court
              Plaintiff and Appellee,                                    -...tete of Montana



       v.                                                         ORDER

EARNEST LEE NORMAN,JR.,

              Defendant and Appellant.


      Counsel for Appellant Earnest Lee Norman, Jr., filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Norman was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Norman's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Norman personally. 4v,
      DATED this           day of June, 2020.



                                                              Chief Justice
    --;/ M >VI,
      Justiceste




2